THE THIRTEENTH COURT OF APPEALS

                                     13-21-00304-CV


                                       John Doe
                                            v.
                              Melissa Smith and Jose Garcia


                                    On Appeal from the
                      206th District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-1390-21-D


                                      JUDGMENT

       This Court’s judgment issued on June 30, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and the cause

remanded to the trial court. The Court orders the judgment of the trial court SET ASIDE

and REMANDED for further proceedings consistent with its opinion on rehearing. Each

party shall bear their own costs.

       We further order this decision certified below for observance.

August 11, 2022